Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on March 1, 2021. Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.
Allowable Subject Matter
Claims 1-4, 6-29 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Eidelson et al. (20170098249), Jalili (20120029986). As per independent claim 1, the prior art of record Eidelson discloses:
receiving a notification of activation of a search advertising message by a client device, wherein the search advertising message is presented on a search results webpage displayed on the client device in response to a search query input by a user of the client device, wherein the notification includes a URL for a landing page associated with the activated search advertising message, and wherein the activation of the search advertising message on the client device causes display of the landing page as indicated by the URL (par 6, 20 , 35); and
recording an indication that activation of the activated search advertising message should be at least partly attributed to presentation of at least one of the identified advertising messages (par 33, 38);

Jalili discloses identifying a plurality of advertising messages, from among those associated with the records of advertising messages, whose target URLs match the URL of the search advertising message (par 33).
The combination of Eidelson and Jalili does not teach:
wherein a type of advertising message is selected for presentation on the client device in a particular instance of a particular webpage based on contextual data including: a subject of the particular webpage, a website of the particular webpage, a section of the website of the webpage, demographic information about the user, or web browsing behavior of the user, and 
wherein each record of an advertising message is associated with a target URL for a target landing page such that activation of the advertising message would cause the client device to present the target landing page as indicated by the target URL;
measuring an effect of each type of the identified advertising messages, presented on the client device before presentation of the search advertising message, to cause activation of the search advertising message by the user; and
recording an indication that activation of the search advertising message should be at least partly attributed to presentation of at least one of the identified advertising 
These uniquely distinct features render claims 1-4, 6-29 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621